Citation Nr: 1218512	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  09-13 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado

THE ISSUES

1.  Entitlement to service connection for colorectal cancer.

2.  Entitlement to service connection for coronary artery disease.

3.  Entitlement to service connection for pulmonary hypertension.

4.  Entitlement to service connection for a bacterial or viral infection.  

REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel





INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket. 

The Veteran, who is the appellant, served on active duty from March 1951 to March 1955.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).

In March 2012, the Veteran did not appear at a hearing before the Board. Without good cause shown for the failure to appear, the request for the hearing is deemed withdrawn.  38 C.F.R. § 20.704(d).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC. 


REMAND

The Veteran asserts during the period of combat in Korea in 1952 he was exposed to combustible gasses, resulting in colon cancer, coronary artery disease, and pulmonary hypertension.  

The record shows that the Veteran was in Korea, including a period before hostilities ended in July 1953.  The service treatment records show the Veteran was evacuated in December 1953 for rubella.





As the evidence of record is insufficient to decide the claims, further development under the duty to assist is needed.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide additional information or evidence, for example, the approximate dates, location, and the specific event that resulted in exposure to combustible gasses in Korea.

2.  Request from the proper Federal custodian or historian the unit history or lessons learned or other records of the 608th Air Control and Warning Squadron for the period from May 1953 to July 1953. 

If the records do not exist or further attempts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

3.  If additional evidence is received, determine whether additional development under the duty to assist is needed in order to decide the claims.  Thereafter adjudicate the claims.  If any benefit is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



